MORRISON, Presiding Judge.
The offense is burglary; the punishment, ten years.
The appellant pleaded guilty, and the State amply supported the averments of the indictment by proof that the appellant and his partner were apprehended while endeavoring to open a safe in a building which they had entered through a hole made in the roof.
Only one bill of exception appears in the record. It contains a transcript of the opening argument for the State, the argument of defense counsel, and the State’s closing. The bill recites that at the time the arguments were being made no objections were taken by defense counsel.
We have reviewed the bill and find no reversible error reflected thereby.
The judgment of the trial court is affirmed.